UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: May 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-176918 EAST SHORE DISTRIBUTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2838091 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1020 Fourth Avenue Wall Township, NJ 07719 (Address of principal executive offices and zip code) (732) 414-7302 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý As of July 9, 2012, there were 39,755,000 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3 Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 15 Signatures 16 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CONTENTS Page(s) Balance Sheets – May 31, 2012 (unaudited) and February 29, 2012 2 Statements of Operations – Three Months Ended May 31, 2012 and 2011, from June 11, 2010 (Inception) to May 31, 2012 (unaudited) 3 Statement of Stockholders’ Equity – June 11, 2010 (Inception) to May 31, 2012 (unaudited) 4 Statements of Cash Flows – Three Months Ended May 31, 2012 and 2011, from June 11, 2010 (Inception) to May 31, 2012 (unaudited) 5 Notes to Financial Statements (unaudited) 6-10 1 East Shore Distributors, Inc. (A Development Stage Company) Balance Sheets May 31, 2012 February 29, 2012 (Unaudited) Assets Current Assets Cash $ $ Inventory - Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Customer deposit - Total Current Liabilities Loan payable - related party Total Liabilities Stockholders' Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 39,755,000 and 36,000,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to financial statements 2 East Shore Distributors, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Three Months Ended May 31, June 11, 2010 (Inception) to May 31, 2012 Revenue $ $
